Citation Nr: 0605141	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-10 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied service connection for PTSD.

In November 2004, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge. A transcript of 
the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran is seeking service connection for PTSD resulting 
from stressors experienced while on active duty in Vietnam.  

The RO has made several requests to obtain the veteran's 
service medical and personnel records for his service in 
Vietnam, however, no such records were available as reported 
by the National Personnel Records Center (NPRC).  Thus, there 
is no official service department documentation of the unit 
the veteran was assigned to while he was in Vietnam.  The DD-
214 does show he served in Vietnam from August 1969 to August 
1970, and at the time of his discharge from service he was 
assigned to the 175th Ordnance Company and his military 
occupation was "Decon" specialist.  

In January 2002, the veteran was diagnosed with PTSD by VA. 

The veteran testified that in Vietnam he was assigned to a 
supply company in the 277th Infantry Battalion, and his 
principle duties were moving supplies around Long Bihn and 
Saigon.  He also testified that when he arrived in Vietnam at 
Cam Ranh Bay, the base was hit by rocket attacks.  The Order 
of Battle for Vietnam lists the 277th has a service 
battalion.  

In the absence of service medical and personnel records, 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  And in light of the veteran's service in 
Vietnam, a potential verifiable stressor, and a current 
diagnosis of PTSD, further evidentiary development is needed 
before the claim can be decided.  Accordingly, under the duty 
to assist, 38 C.F.R. § 3.159, the case is REMANDED for the 
following action:


1. Ask the veteran to provide additional 
information on his assigned unit in 
Vietnam. 

2. If the veteran provides sufficient 
unit information to facilitate a search 
of military records, request a unit 
history and lessons learned for the unit 
from the U.S. Army and Joint Services 
Research Center (JSRRC).  At a minimum 
request a unit history and lessons 
learned for the 277th Service Battalion 
from August to October 1969 and from June 
to August 1970, or any other period for 
which the veteran has provided sufficient 
information of an in-service stressor. 

3. If an in-service stressor is verified, 
schedule the veteran for VA psychiatric 
examination to determine whether he has 
PTSD under the criteria in DSM-IV, based 
upon the verified stressor only.  The 
examiner may request psychological 
testing in order to determine a 
diagnosis.  The veteran's claims file 
must be made available to the examiner 
for review.  

4. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case, and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

